


Exhibit 10.10

 

EXECUTION COPY

 

AMENDED AND RESTATED EMPLOYMENT AND ADVISORY SERVICES AGREEMENT (the
“Agreement”) dated as of September 30, 2013, and effective as of August 22,
2013, by and among Televicentro of Puerto Rico, LLC, a Delaware limited
liability company (the “Company”), Hemisphere Media Group, Inc., a Delaware
corporation and indirect parent of the Company (“Hemisphere”), and Jose E. Ramos
(“Executive”).

 

WHEREAS, Executive and the Company previously entered into that certain
Employment and Advisory Services Agreement dated as of November 2, 2010 (the
“Previous Agreement”);

 

WHEREAS, the Company desires to amend and restate certain terms of the Previous
Agreement and Executive is willing to serve the Company for the period and upon
such other terms and conditions of this Agreement; and

 

WHEREAS Executive’s agreement to enter into this Agreement and be bound by the
terms hereof, including the restrictive covenants herein, is a material
inducement to Hemisphere’s willingness to grant stock options and restricted
stock to Executive and Hemisphere would not otherwise grant such stock options
and restricted stock to Executive if Executive did not agree to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:

 

1.                                      Term.  (a)  The term of Executive’s
employment under this Agreement shall commence on August 22, 2013 (the
“Effective Date”) and shall continue until December 31, 2016 (the “Employment
Expiration Date”); provided, however, that Executive’s employment under this
Agreement may be terminated at any time pursuant to the provisions of
Section 4.  The period of time from the Effective Date through the termination
Executive’s employment hereunder pursuant to its terms is herein referred to as
the “Employment Term,” and the combined period of time with the Advisory
Services Period (defined below), unless sooner terminated, is hereinafter
referred to as the “Term.”

 

(b)                                 Executive agrees and acknowledges that the
Company will not extend the Employment Term or to continue Executive’s
employment following the Employment Expiration Date, and Executive expressly
acknowledges that no promises or understandings to the contrary have been made
or reached.

 

(c)                                  For purposes of this Agreement, the
following terms, as used herein, shall have the definitions set forth below.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.

 

“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, Governmental Entity, unincorporated
entity or other entity.

 

“Plan” means the Hemisphere Media Group, Inc. 2013 Equity Incentive Plan.

 

2.                                      Duties and Responsibilities.  (a) 
During the Employment Term, Executive agrees to be employed and devote
substantially all of Executive’s business time and efforts to the Company and
its Affiliates (including, without limitation, oversight of television networks,
WAPA America and WAPA 2 Deportes and website, WAPA.TV) and the promotion of its
and their interests and the performance of Executive’s duties and
responsibilities hereunder as President and General Manager of WAPA-TV, a
division of the Company, upon the terms and conditions of this Agreement. 
Executive shall perform such lawful duties and responsibilities as directed from
time to time by the Chief Executive Officer of the Hemisphere (“CEO”) or his
designee that are customary for President and General Manager of a division of a
corporation of the size and nature of the Company.

 

(b)                                 During the Term, Executive shall report
directly to the CEO or the CEO’s designee.  Executive acknowledges that
Executive’s duties and responsibilities shall require Executive to travel on
business to the extent necessary to fully perform Executive’s duties and
responsibilities hereunder.  Except as otherwise provided herein, it is
anticipated that Executive shall physically be on Company premises (or traveling
on Company business) during normal business hours (unless absent due to
vacation, injury, illness or other approved leave of absence).

 

(c)                                  During the Term, Executive shall use
Executive’s best efforts to faithfully and diligently serve the Company and
shall not act in any capacity that is in conflict with Executive’s duties and
responsibilities hereunder; provided, however, Executive may manage Executive’s
personal investments and affairs and participate in non-profit, educational,
charitable and civic activities, to the extent that such activities do not
interfere with the performance of Executive’s duties hereunder, and are not in
conflict with the business interests of the Company or its Affiliates or
otherwise compete with the Company or its Affiliates.  Except as provided in the
immediately preceding sentence, for the avoidance of doubt, during the Term
Executive shall not be permitted to become engaged in or render services for any
Person other than the Company and its Affiliates, and shall not be permitted to
be a member of the board of directors of any company, in any case without the
consent of the Company (for all purposes under this Agreement, any required
consent of the Company shall be evidenced by a duly authorized resolution of the
Company’s board of directors (“Board”)); provided however, that Executive may
continue to serve on any boards of directors on which Executive is currently
serving as of the Effective Date and set forth on Exhibit A.

 

3.                                      Compensation and Related Matters.  (i) 
Base Salary.  During the Employment Term, for all services rendered under this
Agreement, Executive shall receive an aggregate annual base salary (“Base
Salary”) at an initial rate of $650,000 through December 31, 2013; thereafter,
beginning on January 1, 2014, Executive shall receive a Base Salary at a rate of
$600,000 through December 31, 2014 (which shall be increased to $650,000 on
January 1, 2015 and $700,000 on January 1, 2016), payable in accordance with the
Company’s applicable payroll practices.  Base Salary shall be subject to review
by the Board annually for any further increases, but not decreases, deemed
necessary or appropriate in its sole discretion.  References in this Agreement
to “Base Salary” shall be deemed to refer to the most recently effective annual
base salary rate.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Advisory Services Following Expiration of
the Employment Term.

 

(i)                                     Provided that Executive’s employment has
not been earlier terminated pursuant to Section 4, commencing on January 1, 2017
and ending December 31, 2018 (the “Advisory Services Period”), Executive’s
employment with the Company hereunder shall have terminated, and Executive shall
provide certain “Advisory Services” (as defined below) to the Company on the
terms contained in this Section 3(b).

 

(ii)                                  During the Advisory Services Period,
Executive shall provide to the Company, as a consultant and not as an employee,
advice and recommendations with respect to (i) existing and potential
programming licenses for the television station WAPA-TV located in San Juan,
Puerto Rico (the “Station”); (ii) pricing for advertising and other services
rendered by the Station;  (iii) hiring and personnel matters relating to the
Station (including the hiring of the Station’s general manager and general sales
manager); and (iv) such other matters relating to the business and operation of
the Station as requested by the Company (the foregoing, collectively, the
“Advisory Services”). Notwithstanding anything to the contrary contained herein,
in no event shall Executive be required to spend or devote more than thirty six
(36) hours per calendar month to the performance of the Advisory Services except
as Executive and the Company shall otherwise agree in writing.

 

(iii)                               Executive shall not be required to be based
in San Juan, Puerto Rico during the Advisory Services Period in connection with
the performance of the Advisory Services, except that Executive agrees that he
will travel to the Station’s facilities upon the reasonable request of the
Company, at the Company’s reasonable expense, consistent with its travel and
expense polices, in connection with the Advisory Services.

 

(iv)                              Subject to Section 4 hereof, in consideration
of the Advisory Services, the Company shall pay Executive during the Advisory
Services Period consulting fees at an annual rate of $250,000 (the “Advisory
Service Fee”), which shall be earned and paid pro-rata on a bi-weekly basis in
conformity with the Company’s salary payment policies.

 

(v)                                 During the Advisory Services Period,
Executive acknowledges and agrees that (i) Executive will be an independent
contractor of the Company and not an employee of the Company or any of its
Affiliates, and nothing contained in this Agreement shall be construed to imply
a joint venture, partnership or principal-agent or employment relationship
between the Company or any of its Affiliates, on the one hand, and Executive, on
the other hand, (ii) Executive shall not have any right to act for, represent or
otherwise bind the Company or any of its Affiliates in any manner, unless he
receives prior express written permission to do so from the Company as necessary
to perform the Advisory Services; (iii) neither Executive nor any of his
employees or service providers shall be entitled to participate in any employee
benefit plans or programs of the Company or any of its Affiliates, and
(iv) Executive shall be responsible for the payment of his portion of any and
all required federal, state, local and foreign taxes (including self-employment
taxes) incurred, or to be incurred, in connection with any amounts payable to
Executive under this Agreement, and Executive hereby agrees to indemnify and
hold harmless the Company and its Affiliates in relation to Executive’s failure
to pay any and all federal, state, local and foreign taxes due in any country,
tax withholding and tax deductions, and any interest and penalties applied
thereon, on any earnings, payments or other compensation made with respect to
this Agreement and the Advisory Services provided hereunder.

 

(c)                                  Equity.  On August 22, 2013, Hemisphere
granted Executive, pursuant to, and subject to, the terms of the Plan and an
option grant certificate attached hereto as Exhibit B, an option (the “Option”)
to purchase 60,000 shares of Hemisphere common stock (the “Stock”).  Each share

 

3

--------------------------------------------------------------------------------


 

of Stock subject to the Option has an exercise price equal to the fair market
value of a share of Stock on the date of grant.  On August 22, 2013, Hemisphere
granted Executive pursuant to, and subject to, the terms of the Plan and a
restricted stock certificate attached hereto as Exhibit C, 60,000 restricted
shares of Stock.

 

(d)                                 Benefits and Perquisites.  During the
Employment Term, Executive shall be entitled to participate in the employee
benefit plans and programs, including paid vacations, generally available to
other non-union employees of the Company, except that Executive shall not be
entitled to receive a Christmas bonus or to participate in any other bonus
program that may hereafter be provided to Company employees.  In addition,
during the Employment Term, the Company shall provide Executive with (a) medical
benefits in accordance with the terms of the Company’s medical benefit plan
currently entitled Triple SSS Group Medical Plan and (b) a company car (to be
approved by Hemisphere) and an appropriate level of insurance.  Executive shall
be responsible for all required maintenance and gasoline expenses. Executive
further agrees that the vehicle will be driven only by Executive or other
authorized Company personnel and that such vehicle will at all times be
maintained in a good condition, subject to normal wear and tear.

 

(e)                                  Business Expense Reimbursements.  During
the Term, the Company shall promptly reimburse Executive for Executive’s
reasonable and necessary business expenses incurred in connection with
performing Executive’s duties hereunder in accordance with its then-prevailing
policies and procedures for expense reimbursement (which shall include
appropriate itemization and substantiation of expenses incurred).

 

(f)                                   Indemnification.  The Company agrees that
in the event Executive is, or is threatened to be, made a party to any pending,
contemplated or threatened action, suit, arbitration or other proceeding,
whether civil, criminal, administrative or investigative, and whether formal or
informal (each a “Proceeding”), by reason of the fact that Executive is or was,
or had agreed to become, an officer, employee, agent, representative or
fiduciary of the Company and/or Hemisphere, or is or was serving at the request
of the Company as a board member, officer, employee, agent or fiduciary of
another Person, the Company or Hemisphere shall indemnify and hold Executive
harmless, to the maximum extent permitted by the Company’s governing documents
or, if greater, by applicable law (but not in any event in contravention of the
Company’s or Hemisphere’s governing documents), against all expenses, damages,
liabilities and losses incurred by Executive, provided that Executive acted in
good faith and in a manner that he reasonably believed to be in or not opposed
to the best interests of the Company or Hemisphere, and, with respect to any
criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful; provided, further, that Executive shall not be entitled to any such
indemnification (A) in respect of any Proceeding based upon or attributable to
Executive gaining in fact any personal profit or advantage to which he is not
entitled or resulting from Executive’s fraudulent, dishonest or willful
misconduct, (B) to the extent Executive has already received indemnification or
payment pursuant to the Company’s or Hemisphere’s operating agreement or other
governing documents, D&O insurance or otherwise or (C) in respect of any
Proceeding initiated by Executive, unless the Company or Hemisphere has joined
in or the Board or Hemisphere’s board of directors has authorized such
Proceeding.  Expenses incurred by Executive in defending any claim shall be paid
by the Company or Hemisphere in advance of the final disposition of such claim
upon receipt by the Company or Hemisphere of an undertaking by or on behalf of
Executive to repay such amount if it shall be ultimately determined that
Executive is not entitled to be indemnified by the Company or Hemisphere
pursuant to this Section 3(i).  To the extent the Company or Hemisphere
maintains an insurance policy covering the errors and omissions of its Board
members, members of Hemisphere’s board of directors and officers, Executive
shall be covered by such policy during the Employment Term and for six years
following Executive’s termination of employment

 

4

--------------------------------------------------------------------------------


 

in a manner no less favorable than Board members, members of Hemisphere’s board
of directors and other officers of the Company or Hemisphere.  Any amounts paid
by Hemisphere or the Company pursuant to this Section 3(f) shall be deemed to be
paid by the other party, to the extent required to avoid the duplication of any
payments hereunder.

 

4.                                      Termination of Employment or Services. 
(i)  Executive’s employment or the Advisory Services may be terminated by either
party at any time and for any reason; provided, however, that Executive shall be
required to give the Company at least 90 days advance written notice of any
voluntary resignation of Executive’s employment or termination of Advisory
Services hereunder (and in such event the Company in its sole discretion may
elect to accelerate Executive’s date of termination of employment or the
Advisory Services, it being understood that such termination shall still be
treated as a voluntary resignation for purposes of this Agreement). 
Notwithstanding the foregoing, Executive’s employment or the Advisory Services
shall automatically terminate upon Executive’s death.

 

(b)                                 Following any termination of Executive’s
employment or Advisory Services, notwithstanding any provision to the contrary
in this Agreement, the obligations of the Company to pay or provide Executive
with compensation and benefits under Section 3 shall cease, and the Company
shall have no further obligations to provide compensation or benefits to
Executive hereunder except (i) for payment of (x) any accrued but unpaid Base
Salary or Advisory Service Fees, as applicable, through the date of termination,
(y) any accrued but unused vacation days, and (z) any unreimbursed expenses
under Section 3(e), in each case accrued or incurred through the date of
termination of employment or services, payable as soon as practicable and in all
events within 30 days following termination of employment or services, (ii) as
explicitly set forth in any other benefit plans, programs or arrangements
applicable to terminated employees in which Executive participates, other than
severance plans or policies, and (iii) as otherwise expressly required by
applicable law (collectively, the “Accrued Obligations”).  For the avoidance of
doubt, in the case of Executive’s death, any payments to be made to Executive in
accordance with this Section 4 shall be paid to Executive’s beneficiaries,
devisees, heirs, legates or estate, as applicable.

 

(c)                                  (i)                                    
Except as otherwise provided herein, if Executive’s employment is terminated by
the Company without Cause (other than due to death or Disability (as defined
below), then Executive, in addition to the Accrued Obligations, shall be
entitled to receive an amount equal to Executive’s Base Salary that Executive
would have been entitled to receive had Executive continued to be employed
through the Employment Expiration Date (the “Severance Payment”).   The
Severance Payment shall be paid during the remaining portion of the Employment
Term as if Executive had continued to be employed through such date in
substantially equal installments consistent with the Company’s payroll
practices.  If Executive’s employment is terminated by the Company without Cause
during the Employment Term, then Executive shall be entitled to one-half of the
Advisory Service Severance Payment (defined below).

 

(ii)                                  Except as otherwise provided herein, if
the Company elects to terminate the Advisory Services without Cause (other than
due to death or Disability, then Executive, in addition to the Accrued
Obligations, shall be entitled to receive an amount equal to the Advisory
Service Fee that Executive would have been entitled to receive had Executive
continued to be engaged by the Company through the expiration of the Advisory
Services Period (the “Advisory Service Severance Payment”).   The Advisory
Service Severance Payment shall be paid during the remaining portion of the
Advisory Services Period as if Executive had continued to be engaged through
such date in substantially equal installments consistent with the Company’s
payroll practices.

 

5

--------------------------------------------------------------------------------


 

(iii)                               If Executive’s employment is terminated due
to death, then Executive, in addition to the Accrued Obligations, shall be
entitled to receive the Executive’s Base Salary through the end of the month in
which Executive’s death occurred.  If Executive’s employment is terminated by
the Company due to Disability, then Executive, in addition to the Accrued
Obligations, shall be entitled to receive Executive’s Base Salary, through the
earlier of (A) the Employment Expiration Date, (B) 180 days after the date of
Disability or (C) the date of Executive’s death, which in each case shall be
subject to offset on a dollar-for-dollar basis for any amounts paid to Executive
under any Company benefit plan which provides income-disability benefits.

 

(iv)                              If Executive’s Advisory Services are
terminated due to death, then Executive, in addition to the Accrued Obligations,
shall be entitled to receive the Advisory Service Fee through the end of the
month in which Executive’s death occurred.  If Executive’s Advisory Services are
terminated by the Company due to Disability, then Executive, in addition to the
Accrued Obligations, shall be entitled to receive the Advisory Service Fee,
through the earlier of (A) the termination of the Advisory Services Period,
(B) 180 days after the date of Disability or (iii) the date of Executive’s
death, which in each case shall be subject to offset on a dollar-for-dollar
basis for any amounts paid to Executive under any Company benefit plan which
provides income-disability benefits.

 

(v)                                 Any payments or benefits under
Section 4(c)(i), 4(c)(ii), 4(c)(iii) or 4(c)(iv) shall be (A) conditioned upon
Executive and the Company having executed a mutual, irrevocable waiver and
general release of claims substantially in a form attached hereto as Exhibit D
(the “Release”) that has become effective in accordance with its terms,
(B) subject to Executive’s continued compliance with the terms of this Agreement
and (C) subject to Section 25.

 

(vi)                              For purposes of this Agreement, “Cause” means:
(A) Executive’s willful refusal to perform his duties for the Company, which
refusal or failure remains uncured for 15 days after he receives written notice
from the CEO or the Board demanding cure; (B) in carrying out his duties under
the Agreement, Executive engages in willful misconduct, or neglect, that in
either case causes material economic harm to the Company’s or Hemisphere’s
business or reputation; (C) Executive’s material failure to comply with Company
policies, as now in existence or as may hereafter be modified or promulgated in
writing and provided to Executive; (D) Executive’s engagement in conduct which
(x) constitutes a criminal offense, or (y) is or may be unlawful, to the
possible detriment of the Company, any of its Affiliates or Executive’s own
reputation; or (E) Executive’s indulgence in a pattern of improper or disorderly
conduct, Executive’s failure to perform his work in an efficient manner, or
Executive’s performance or work belatedly, negligently or in violation of the
Company’s standards

 

(vii)                           For purposes of this Agreement, “Disability”
means Executive would be entitled to long-term disability benefits under the
Company’s long-term disability plan as in effect from time to time, without
regard to any waiting or elimination period under such plan and assuming for the
purpose of such determination that Executive is actually participating in such
plan at such time.  If the Company does not maintain a long-term disability
plan, “Disability” means Executive’s inability to perform Executive’s duties and
responsibilities hereunder due to physical or mental illness or incapacity that
is expected to last for a consecutive period of 90 days or for a period of 120
days in any 365 day period as determined by the Board in its good faith
judgment.

 

(d)                                 Upon termination of Executive’s employment
or services for any reason, upon the Company’s request Executive agrees to
resign, as of the date of such termination of employment or services or such
other date requested, from the Board and any committees thereof (and, if
applicable, from the board of directors (and any committees thereof) of any
Affiliate of the Company) to the extent Executive is then serving thereon.

 

6

--------------------------------------------------------------------------------


 

(e)                                  The payment of any amounts accrued under
any benefit plan, program or arrangement in which Executive participates shall
be subject to the terms of the applicable plan, program or arrangement, and any
elections Executive has made thereunder.  Except as prohibited by the terms of
any Company benefit plan, program or arrangement, the Company may offset any
amounts due and payable by Executive to the Company or its subsidiaries against
any amounts the Company owes Executive hereunder; provided, however, no offsets
shall be permitted against amounts that constitute deferred compensation subject
to Section 409A.  Except as set forth in this Section 4(e), Executive shall be
under no obligation to seek other employment or to otherwise mitigate the
obligations of the Company under this Agreement, and there shall be an offset on
a dollar-for-dollar basis against amounts or benefits due to Executive under
this Agreement or otherwise on account of any claim (other than any preexisting
debts then due in accordance with their terms) the Company or its affiliates may
have against him or any remuneration or other benefit earned or received by the
Executive after such termination.

 

5.                                      Noncompetition and Nonsolicitation.  For
purposes of Sections 5, 6, 7, 8, 9, 10 and 11 of this Agreement, references to
the Company shall include its subsidiaries and Affiliates.

 

(a)                                 Executive agrees that Executive shall not,
while an employee of the Company or serving as a consultant during the Advisory
Services Period and during the one-year period following termination of
employment or the Advisory Services, as applicable, (such collective duration,
the “Restriction Period”), directly or indirectly, without the prior written
consent of the Company:

 

(i)                                     (A) engage in activities or businesses
(including without limitation by owning any interest in, managing, controlling,
participating in, consulting with, advising, rendering services for, or in any
manner engaging in the business of owning, operating or managing any business)
anywhere in the world that are principally or primarily in the business of
producing or distributing Spanish language media content, or owning or operating
Hispanic television networks (“Competitive Activities”) or (B) assisting any
Person in any way to do, or attempt to do, anything prohibited by this
Section 5(a)(i)(A) above; or

 

(ii)                                  perform any action, activity or course of
conduct which is substantially detrimental to the businesses or business
reputations of the Company, including (A) soliciting, recruiting or hiring (or
attempting to solicit, recruit or hire) any employees of the Company or Persons
who have worked for the Company during the 12-month period immediately preceding
such solicitation, recruitment or hiring or attempt thereof; (B) soliciting or
encouraging (or attempting to solicit or encourage) any employee of the Company
to leave the employment of the Company; (C) intentionally interfering with the
relationship of the Company with any Person who or which is employed by or
otherwise engaged to perform services for, or any customer, client, supplier,
licensee, licensor or other business relation of, the Company; or (D) assisting
any Person in any way to do, or attempt to do, anything prohibited by
Section 5(a)(ii)(A), (B) or (C) above.

 

The Restriction Period shall be tolled during (and shall be deemed automatically
extended by) any period in which Executive is in violation of the provisions of
this Section 5(a).

 

(b)                                 The provisions of Section 5(a) shall not be
deemed breached as a result of (i) Executive’s passive ownership of less than an
aggregate of 3% of any class of securities of a Person engaged, directly or
indirectly, in Competitive Activities, so long as Executive does not actively
participate in the business of such Person; provided, however, that such stock
is listed on a national securities exchange.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Without limiting the generality of
Section 11, notwithstanding the fact that any provision of this Section 5 is
determined not to be specifically enforceable, the Company may nevertheless be
entitled to recover monetary damages as a result of Executive’s material breach
of such provision.

 

(d)                                 Executive acknowledges that the Company has
a legitimate business interest and right in protecting its Confidential
Information (as defined below), business strategies, employee and customer
relationships and goodwill, and that the Company would be seriously damaged by
the disclosure of Confidential Information and the loss or deterioration of its
business strategies, employee and customer relationships and goodwill. 
Executive acknowledges that Executive is being provided with significant
additional consideration (to which Executive is not otherwise entitled),
including stock options and restricted stock, to induce Executive to enter into
this Agreement.  Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.  Executive further acknowledges that
although Executive’s compliance with the covenants contained in Sections 5, 6,
7, 8 and 9 may prevent Executive from earning a livelihood in a business similar
to the business of the Company, Executive’s experience and capabilities are such
that Executive has other opportunities to earn a livelihood and adequate means
of support for Executive and Executive’s dependents.

 

6.                                      Nondisclosure of Confidential
Information.  (i)  Executive acknowledges that Executive is and shall become
familiar with the Company’s Confidential Information (as defined below),
including trade secrets, and that Executive’s services are of special, unique
and extraordinary value to the Company.  Executive acknowledges that the
Confidential Information obtained by Executive while employed by the Company or
serving as a consultant during the Advisory Services Period is the property of
the Company.  Therefore, Executive agrees that Executive shall not disclose to
any unauthorized Person or use for Executive’s own purposes any Confidential
Information without the prior written consent of the Company, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of Executive’s acts or omissions in
violation of this Agreement; provided, however, that if Executive receives a
request to disclose Confidential Information pursuant to a deposition,
interrogatory, request for information or documents in legal proceedings,
subpoena, civil investigative demand, governmental or regulatory process or
similar process, (i) Executive shall promptly notify in writing the Company, and
consult with and assist the Company in seeking a protective order or request for
other appropriate remedy, (ii) in the event that such protective order or remedy
is not obtained, or if the Company waives compliance with the terms hereof,
Executive shall disclose only that portion of the Confidential Information
which, in the written opinion of Executive’s legal counsel, is legally required
to be disclosed and shall exercise reasonable best efforts to provide that the
receiving Person shall agree to treat such Confidential Information as
confidential to the extent possible (and permitted under applicable law) in
respect of the applicable proceeding or process and (iii) the Company shall be
given an opportunity to review the Confidential Information prior to disclosure
thereof.

 

(b)                                 For purposes of this Agreement,
“Confidential Information” means information, observations and data concerning
the business or affairs of the Company, including, without limitation, all
business information (whether or not in written form) which relates to the
Company, or its customers, suppliers or contractors or any other third parties
in respect of which the Company has a business relationship or owes a duty of
confidentiality, or their respective businesses or products, and which is not
known to the public generally other than as a result of Executive’s breach of
this Agreement, including but not limited to: technical information or reports;
formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists; customer buying

 

8

--------------------------------------------------------------------------------


 

records and habits; product sales records and documents, and product
development, marketing and sales strategies; market surveys; marketing plans;
profitability analyses; product cost; long-range plans; information relating to
pricing, competitive strategies and new product development; information
relating to any forms of compensation or other personnel-related information;
contracts; and supplier lists. Confidential Information will not include such
information known to Executive prior to Executive’s involvement with the Company
or information rightfully obtained from a third party (other than pursuant to a
breach by Executive of this Agreement).  Without limiting the foregoing,
Executive agrees to keep confidential the existence of, and any information
concerning, any dispute between Executive and the Company, except that Executive
may disclose information concerning such dispute to his immediate family, to the
court that is considering such dispute or to Executive’s legal counsel and other
professional advisors (provided that such counsel and other advisors agree not
to disclose any such information other than as necessary to the prosecution or
defense of such dispute).

 

(c)                                  Except as expressly set forth otherwise in
this Agreement, Executive agrees that Executive shall not disclose the terms of
this Agreement, except to Executive’s  immediate family and Executive’s
financial and legal advisors, or as may be required by law or ordered by a
court.  Executive further agrees that any disclosure to Executive’s financial or
legal advisors shall only be made after such advisors acknowledge and agree to
maintain the confidentiality of this Agreement and its terms.

 

(d)                                 Executive further agrees that Executive will
not improperly use or disclose any confidential information or trade secrets, if
any, of any former employers or any other Person to whom Executive has an
obligation of confidentiality, and will not bring onto the premises of the
Company any unpublished documents or any property belonging to any former
employer or any other Person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or other
Person.

 

7.                                      Return of Property.  Executive
acknowledges that all notes, memoranda, specifications, devices, formulas,
records, files, lists, drawings, documents, models, equipment, property,
computer, software or intellectual property relating to the businesses of the
Company, in whatever form (including electronic), and all copies thereof, that
are received or created by Executive while an employee of the Company or its
subsidiaries or Affiliates or a consultant during the Advisory Services Period
(including but not limited to Confidential Information and Inventions (as
defined below)) are and shall remain the property of the Company, and Executive
shall immediately return such property to the Company upon the termination of
Executive’s employment and, in any event, at the Company’s request.  Executive
further agrees that any property situated on the premises of, and owned by, the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by the Company’s personnel at any time with or
without notice.

 

8.                                      Intellectual Property Rights.  (i) 
Executive agrees that the results and proceeds of Executive’s services
(including consulting services) for the Company (including, but not limited to,
any trade secrets, products, services, processes, know-how, designs,
developments, innovations, analyses, drawings, reports, techniques, formulas,
methods, developmental or experimental work, improvements, discoveries,
inventions, ideas, source and object codes, programs, matters of a literary,
musical, dramatic or otherwise creative nature, writings and other works of
authorship) resulting from services performed while an employee or consultant of
the Company and any works in progress, whether or not patentable or registrable
under copyright or similar statutes, that were made, developed, conceived or
reduced to practice or learned by Executive, either alone or jointly with others
(collectively, “Inventions”), shall be works-made-for-hire and the Company shall
be deemed the sole owner throughout the universe of any and all trade secret,
patent, copyright and other intellectual property rights (collectively,
“Proprietary Rights”) of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated,

 

9

--------------------------------------------------------------------------------


 

recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to Executive whatsoever.  If, for any reason, any of such results and
proceeds shall not legally be a work-made-for-hire and/or there are any
Proprietary Rights which do not accrue to the Company under the immediately
preceding sentence, then Executive hereby irrevocably assigns and agrees to
assign any and all of Executive’s right, title and interest thereto, including
any and all Proprietary Rights of whatsoever nature therein, whether or not now
or hereafter known, existing, contemplated, recognized or developed, to the
Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner determined by the Company without any
further payment to Executive whatsoever.  As to any Invention that Executive is
required to assign, Executive shall promptly and fully disclose to the Company
all information known to Executive concerning such Invention.

 

(b)                                 Executive agrees that, from time to time, as
may be requested by the Company and at the Company’s sole cost and expense,
Executive shall do any and all things that the Company may reasonably deem
useful or desirable to establish or document the Company’s exclusive ownership
throughout the United States of America or any other country of any and all
Proprietary Rights in any such Inventions, including the execution of
appropriate copyright and/or patent applications or assignments.  To the extent
Executive has any Proprietary Rights in the Inventions that cannot be assigned
in the manner described above, Executive unconditionally and irrevocably waives
the enforcement of such Proprietary Rights.  This Section 8(b) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company’s being Executive’s employer. 
Executive further agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, Executive shall assist the
Company in every proper and lawful way to obtain and from time to time enforce
Proprietary Rights relating to Inventions in any and all countries.  Executive
shall execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining, and
enforcing such Proprietary Rights and the assignment thereof.  In addition,
Executive shall execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designees.  Executive’s obligations under this
Section 8 shall continue beyond the termination of Executive’s employment or
services with the Company.

 

(c)                                  Executive hereby waives and quitclaims to
the Company any and all claims, of any nature whatsoever, that Executive now or
may hereafter have for infringement of any Proprietary Rights assigned hereunder
to the Company.

 

9.                                      Nondisparagement.  Executive shall not,
whether in writing or orally, malign, denigrate or disparage the Company, its
respective predecessors and successors, and all of the respective current or
former directors, officers, employees, shareholders, partners, members, agents
or representatives of any of the foregoing, with respect to any of their
respective past or present activities, or otherwise publish (whether in writing
or orally) statements that tend to portray any of the aforementioned parties in
an unfavorable light; provided that nothing herein shall or shall be deemed to
prevent or impair Executive from, in the course of and consistent with his
duties for the Company, making public comments which include good faith, candid
discussions, or acknowledgements regarding the Company’s performance or
business, or discussing other officers, directors, and employees in connection
with normal performance evaluations, or otherwise testifying truthfully in any
legal or administrative proceeding where such testimony is compelled, or
requested or from otherwise complying with legal requirements.  The Company
shall not, and shall instruct its senior executives not to, whether in writing
or orally, malign, denigrate or disparage Executive, or otherwise publish
(whether in writing or orally) statements

 

10

--------------------------------------------------------------------------------

 

that tend to portray Executive in an unfavorable light; provided that nothing
herein shall or shall be deemed to prevent or impair the Company or any such
executives discussing Executive in connection with normal performance
evaluations or from testifying truthfully in any legal or administrative
proceeding where such testimony is compelled, or requested or from otherwise
complying with legal requirements.

 

10.          Notification of Subsequent Employer.  Executive hereby agrees that
prior to accepting employment with, or agreeing to provide services to, any
other Person during any period during which Executive remains subject to any of
the covenants set forth in Section 5, Executive shall provide such prospective
employer with written notice of such provisions of this Agreement, with a copy
of such notice delivered simultaneously to the Company.

 

11.          Remedies and Injunctive Relief.  Executive acknowledges that a
violation by Executive of any of the covenants contained in Section 5, 6, 7, 8
or 9 would cause irreparable damage to the Company in an amount that would be
material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate.  Accordingly, Executive agrees
that, notwithstanding any provision of this Agreement to the contrary, the
Company, shall be entitled (without the necessity of showing economic loss or
other actual damage) to injunctive relief (including temporary restraining
orders, preliminary injunctions and/or permanent injunctions) in any court of
competent jurisdiction for any actual or threatened breach of any of the
covenants set forth in Section 5, 6, 7, 8 or 9 in addition to any other legal or
equitable remedies it may have.  The preceding sentence shall not be construed
as a waiver of the rights that the Company may have for damages under this
Agreement or otherwise, and all of the Company’s rights shall be unrestricted.

 

12.          Representations of Executive; Advice of Counsel.  (a)  Executive
represents, warrants and covenants that as of the date hereof:  (i) Executive
has the full right, authority and capacity to enter into this Agreement and
perform Executive’s obligations hereunder, (ii) Executive is not bound by any
agreement that conflicts with or prevents or restricts the full performance of
Executive’s duties and obligations to the Company hereunder during or after the
Term and (iii) the execution and delivery of this Agreement shall not result in
any breach or violation of, or a default under, any existing obligation,
commitment or agreement to which Executive is subject.

 

(b)           Executive represents that, prior to execution of this Agreement,
Executive has been advised by an attorney of Executive’s own selection regarding
this Agreement.  Executive acknowledges that Executive has entered into this
Agreement knowingly and voluntarily and with full knowledge and understanding of
the provisions of this Agreement after being given the opportunity to consult
with counsel.  Executive further represents that in entering into this
Agreement, Executive is not relying on any statements or representations made by
any of the Company’s directors, officers, employees or agents which are not
expressly set forth herein, and that Executive is relying only upon Executive’s
own judgment and any advice provided by Executive’s attorney.

 

13.          Cooperation.  Executive agrees that, upon reasonable notice and
without the necessity of the Company obtaining a subpoena or court order,
Executive shall provide reasonable cooperation in connection with any suit,
action or proceeding (or any appeal from any suit, action or proceeding), and
any investigation and/or defense of any claims asserted against any of Executive
and the Company, its respective Affiliates, their respective predecessors and
successors, and all of the respective current or former directors, officers,
employees, shareholders, partners, members, agents or representatives of any of
the foregoing, which relates to events occurring during Executive’s employment
or services with the Company and its Affiliates as to which Executive may have
relevant information

 

11

--------------------------------------------------------------------------------


 

(including but not limited to furnishing relevant information and materials to
the Company or its designee and/or providing testimony at depositions and at
trial), provided that with respect to such cooperation occurring following
termination of employment or services, the Company shall reimburse Executive for
expenses reasonably incurred in connection therewith, and further provided that
any such cooperation occurring after the termination of Executive’s employment
or services shall be scheduled to the extent reasonably practicable so as not to
unreasonably interfere with Executive’s business or personal affairs.

 

14.          Withholding Taxes.  The Company may deduct and withhold from any
amounts payable under this Agreement such Federal, state, local, non-U.S. or
other taxes as are required or permitted to be withheld pursuant to any
applicable law or regulation.

 

15.          Assignment.  (a)  This Agreement is personal to Executive and
without the prior written consent of the Company shall not be assignable by
Executive, except for the assignment by will or the laws of descent and
distribution of any accrued pecuniary interest of Executive, and any assignment
in violation of this Agreement shall be void.  The Company may assign this
Agreement, and its rights and obligations hereunder, to any of its Affiliates.

 

(b)           This Agreement shall be binding on, and shall inure to the benefit
of, the parties to it and their respective heirs, legal representatives,
successors and permitted assigns (including, without limitation, successors by
merger, consolidation, sale or similar transaction, and, in the event of
Executive’s death, Executive’s estate and heirs in the case of any payments due
to Executive hereunder).

 

(c)           Executive acknowledges and agrees that all of Executive’s
covenants and obligations to the Company, as well as the rights of the Company
and its Affiliates hereunder, shall run in favor of and shall be enforceable by
the Company or its Affiliates and its successors and assigns.

 

16.          Governing Law; No Construction Against Drafter.  This Agreement
shall be deemed to be made in the State of Delaware, and the validity,
interpretation, construction, and performance of this Agreement in all respects
shall be governed by the laws of the State of Delaware without regard to its
principles of conflicts of law.  No provision of this Agreement or any related
document will be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or drafted such
provision.

 

17.          Consent to Jurisdiction; Waiver of Jury Trial.  (a)  Except as
otherwise specifically provided herein, Executive, the Company and its
Affiliates each hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court for the District of Delaware (or, if subject matter
jurisdiction in that court is not available, in any state court located within
the State of Delaware) over any dispute arising out of or relating to this
Agreement.  Except as otherwise specifically provided in this Agreement, the
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 17(a); provided, however, that nothing herein shall preclude the Company
from bringing any suit, action or proceeding in any other court for the purposes
of enforcing the provisions of this Section 17 or enforcing any judgment
obtained by the Company.

 

(b)           The agreement of the parties to the forum described in
Section 17(a) is independent of the law that may be applied in any suit, action,
or proceeding and the parties agree to such forum even if such forum may under
applicable law choose to apply non-forum law.  The parties hereby waive, to the
fullest extent permitted by applicable law, any objection which they now or
hereafter have to personal jurisdiction or to the laying of venue of any such
suit, action or proceeding brought in an

 

12

--------------------------------------------------------------------------------


 

applicable court described in Section 17(a), and the parties agrees that they
shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court.  The parties agree that, to the
fullest extent permitted by applicable law, a final and non-appealable judgment
in any suit, action or proceeding brought in any applicable court described in
Section 17(a) shall be conclusive and binding upon the parties and may be
enforced in any other jurisdiction.

 

(c)           The parties hereto irrevocably consent to the service of any and
all process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 22.

 

(d)           Each party hereto hereby waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding arising out of or relating to this Agreement.  Each
party hereto (i) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such party would not,
in the event of any action, suit or proceeding, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other party hereto has been induced
to enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 17(d).

 

(e)           Each party shall bear its own costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with any dispute
arising out of or relating to this Agreement; provided that, the Company shall
reimburse the Executive for reasonable attorneys’ fees and expenses to the
extent that Executive substantially prevails as to a material issue with respect
to any matters subject to dispute hereunder.

 

18.          Amendment; No Waiver.  No provisions of this Agreement may be
amended, modified, waived or discharged except by a written document signed by
Executive and a duly authorized officer of the Company (other than Executive). 
The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.  No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

 

19.          Severability.  If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable law or public
policy, all other conditions and provisions of this Agreement shall nonetheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party; provided, however, that if any term or
provision of Section 5, 6, 7, 8 or 9 is invalid, illegal or incapable of being
enforced by any applicable law or public policy, all other conditions and
provisions of this Agreement shall nonetheless remain in full force and effect
to the fullest extent permitted by law; provided further, that in the event that
any court of competent jurisdiction shall finally hold in a non-appealable
judicial determination that any provision of Section 5, 6, 7, 8 or 9 (whether in
whole or in part) is void or constitutes an unreasonable restriction against
Executive, such provision shall not be rendered void but shall be deemed to be
modified to the minimum extent necessary to make such provision enforceable for
the longest duration and the greatest scope as such court may determine
constitutes a reasonable restriction under the circumstances.  Subject to the
foregoing, upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the

 

13

--------------------------------------------------------------------------------


 

parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

20.          Entire Agreement.  This Agreement, including the Exhibits hereto,
constitutes the entire agreement and understanding between the Company and
Executive with respect to the subject matter hereof and supersedes all prior
agreements and understandings (whether written or oral), between Executive and
the Company (including, without limitation, the Previous Agreement), relating to
such subject matter; for the avoidance of doubt, Executive shall not be entitled
to any amounts that may have been previously due, owed, payable, or hereafter
earned, under the heading, “Disposition Bonus” set forth in Section 4 of the
Previous Agreement.  None of the parties shall be liable or bound to any other
party in any manner by any representations and warranties or covenants relating
to such subject matter except as specifically set forth herein.

 

21.          Survival.  The rights and obligations of the parties under the
provisions of this Agreement shall survive, and remain binding and enforceable,
notwithstanding the expiration of the Term, the termination of this Agreement,
the termination of Executive’s employment or services hereunder or any
settlement of the financial rights and obligations arising from Executive’s
employment or services hereunder, to the extent necessary to preserve the
intended benefits of such provisions.

 

22.          Notices.  All notices or other communications required or permitted
to be given hereunder shall be in writing and shall be delivered by hand or sent
by facsimile or electronic image scan (pdf) or sent, postage prepaid, by
registered, certified or express mail or overnight courier service and shall be
deemed given when so delivered by hand or facsimile, or if mailed, three days
after mailing (one business day in the case of express mail or overnight courier
service) to the parties at the following addresses or facsimiles or email
addresses (or at such other address for a party as shall be specified by like
notice):

 

If to the Company:

 

Hemisphere Media Group, Inc.

 

 

2000 Ponce de Leon Blvd, Suite 500

 

 

Coral Gables, FL 33140

 

 

Attention: Legal Department

 

 

 

With a copy (which shall not constitute notice hereunder) to:

 

 

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

 

1285 Avenue of the Americas

 

 

New York, NY 10019-6064

 

 

Fax: (212) 757-3990

 

 

Attention: Jeffrey D. Marell, Esq.

 

 

Email: jmarell@paulweiss.com

 

 

 

If to Executive:

 

Jose E. Ramos

 

 

At the most recent address and fax or email in Company personnel records

 

 

 

 

Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.

 

23.          Headings and References.  The headings of this Agreement are
inserted for convenience only and neither constitute a part of this Agreement
nor affect in any way the meaning or

 

14

--------------------------------------------------------------------------------


 

interpretation of this Agreement.  When a reference in this Agreement is made to
a Section, such reference shall be to a Section of this Agreement unless
otherwise indicated.

 

24.          Counterparts.  This Agreement may be executed in one or more
counterparts (including via facsimile and electronic image scan (pdf)), each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.

 

25.          Section 409A.

 

(a)           For purposes of this Agreement, “Section 409A” means Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations promulgated thereunder (and such other Treasury or Internal Revenue
Service guidance) as in effect from time to time.  The parties intend that any
amounts payable hereunder that could constitute “deferred compensation” within
the meaning of Section 409A will be compliant with Section 409A or exempt from
Section 409A.  Notwithstanding the foregoing, the Company shall not be liable
to, and the Executive shall be solely liable and responsible for, any taxes or
penalties that may be imposed on such Executive under Section 409A of the Code
with respect to Executive’s receipt of payments hereunder.

 

(b)           Notwithstanding anything in this Agreement to the contrary, the
following special rule shall apply, if and to the extent required by
Section 409A, in the event that (i) Executive is deemed to be a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i), (ii) amounts or
benefits under this Agreement or any other program, plan or arrangement of the
Company or a controlled group affiliate thereof are due or payable on account of
“separation from service” within the meaning of Treasury Regulations
Section 1.409A-1(h) and (iii) Executive is employed by a public company or a
controlled group affiliate thereof:  no payments hereunder that are “deferred
compensation” subject to Section 409A shall be made to Executive prior to the
date that is six (6) months after the date of Executive’s separation from
service or, if earlier, Executive’s date of death; following any applicable six
(6) month delay, all such delayed payments will be paid in a single lump sum on
the earliest permissible payment date.

 

(c)           Any payment or benefit due upon a termination of Executive’s
employment or services that represents a “deferral of compensation” within the
meaning of Section 409A shall commence to be paid or provided to Executive 61
days following a “separation from service” as defined in Treas. Reg.
§ 1.409A-1(h), provided that Executive executes, if required by Section 4(c)(v),
the release described therein, within 60 days following his “separation from
service.”  Each payment made under this Agreement (including each separate
installment payment in the case of a series of installment payments) shall be
deemed to be a separate payment for purposes of Section 409A.  Amounts payable
under this Agreement shall be deemed not to be a “deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Section 409A.  For purposes of this Agreement, with
respect to payments of any amounts that are considered to be “deferred
compensation” subject to Section 409A, references to “termination of
employment”, “termination”, or words and phrases of similar import, shall be
deemed to refer to Executive’s “separation from service” as defined in
Section 409A, and shall be interpreted and applied in a manner that is
consistent with the requirements of Section 409A.

 

(d)           Notwithstanding anything to the contrary in this Agreement, any
payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or
(C) (relating to certain reimbursements and in-kind

 

15

--------------------------------------------------------------------------------


 

benefits) shall be paid or provided to Executive only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the second calendar year following the calendar year in which Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which Executive’s “separation from service” occurs.  To the
extent any indemnification payment, expense reimbursement, or the provision of
any in-kind benefit is determined to be subject to Section 409A (and not exempt
pursuant to the prior sentence or otherwise), the amount of any such
indemnification payment or expenses eligible for reimbursement, or the provision
of any in-kind benefit, in one calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which Executive incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.

 

 

 

TELEVICENTRO OF PUERTO RICO, LLC.

 

 

 

 

 

 

By:

/s/ Alan J. Sokol

 

 

Name: Alan J. Sokol

 

 

Title: President

 

 

 

 

 

 

 

HEMISPHERE MEDIA GROUP, INC.

 

 

 

 

 

 

By:

/s/ Alan J. Sokol

 

 

Name: Alan J. Sokol

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

JOSE E. RAMOS

 

 

 

 

/s/ Jose E. Ramos

 

17

--------------------------------------------------------------------------------
